Citation Nr: 9921309	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-13 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen 
a claim for entitlement to service connection for a hiatal 
hernia.  

2. Whether new and material evidence has been submitted to reopen 
a claim for entitlement to service connection for residuals of 
carbon tetrachloride poisoning.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to September 
1952, and from March 1963 to December 1963.  



FINDINGS OF FACT

1. Service connection for a hiatal hernia was denied by the RO in 
a February 1992 rating action. 

2. The veteran was informed of this decision, but did not submit 
a timely Notice of Disagreement (NOD).

3.  The evidence received since that determination includes a 
diagnosis of hiatal hernia.  This evidence is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.   

4. There is no competent medical evidence showing that the 
veteran's hiatal hernia, which was first demonstrated many 
years after service, is related to service.  

5. By decision dated in February 1992, the RO denied service 
connection for residuals of exposure to carbon tetrachloride.

6. The veteran was notified of this decision and of his right to 
appeal by a letter dated in March 1992.

7. The evidence added to the record since the February 1992 
decision is cumulative of the evidence previously considered 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1. The evidence received since the February 1992 rating decision, 
denying service connection for a hiatal hernia is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for hiatal hernia.  
38 U.S.C.A. § 5107(a) (West 1991).

3. The RO's February 1992 decision denying service connection for 
residuals of exposure to carbon tetrachloride is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(1998).

4. The evidence received since the RO's February 1992 decision is 
not new and material and the claim for service connection for 
residuals of exposure to carbon tetrachloride is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records disclose that the veteran was 
hospitalized in November 1951 due to exposure to cleaning fluid 
in a closed compartment for four hours each day for a period of 
four or five days about three weeks prior to admission.  It was 
noted that on the morning of admission, he had fainted and had 
profuse sweating.  The previous night, he had had about ten 
glasses of beer.  A physical examination was normal.  A chest X-
ray study was within normal limits.  Because of a minimally 
elevated zinc turbidity following a period of ambulation, he was 
returned to bed rest.  Subsequent liver function tests were 
normal on two occasions and he was completely asymptomatic.  It 
was the consensus that there had been no evidence of any adverse 
effect of the exposure to the fumes of carbon tetrachloride.  He 
was strongly advised to abstain from all use of known hepatotoxic 
chemicals, including carbon tetrachloride.  The diagnosis was 
medical observation, carbon tetrachloride exposure.  On the 
separation examination in September 1952, the abdomen and viscera 
were reported to be normal.  It was noted that he had occasional 
abdominal distress post prandial.  

A Department of Veterans Affairs (VA) medical certificate dated 
in February 1953 discloses that the veteran reported pain in the 
right lower quadrant for seven months.  There was no nausea or 
vomiting.  The diagnosis was acute pharyngitis.

On VA examination in February 1953, the veteran related that he 
had suffered poisoning from carbon tetrachloride fumes in 1951 
while on board ship.  He noted that he seemed to suffer no ill 
effects from that, but about three months later, he began to have 
pains in the right lower quadrant of his abdomen.  He was 
examined several times and kept under observation, but it was 
never determined what was the cause of it.  He was put on 
Amphojel and Banthine in October 1952, and these seemed to help.  
Three weeks prior to the examination, he suddenly became very ill 
and vomited everything in his stomach.  He had two large black 
stools that night and he was so weak the next morning that when 
he got up he fainted.  He had not had any more diarrhea or 
vomiting, but the pains persisted in the right lower quadrant, 
sometimes across the lower abdomen and sometimes up around the 
navel.  He was still on Amphojel.  A few times in the last six 
months, his bowel actions had a blob of mucus pass out with them.  
An examination revealed that the abdomen was scaphoid.  There 
were no areas of rigidity or spasm of the muscles of the abdomen.  
No masses were felt.  There was persistent soreness to deep 
pressure over the secum.  There was no rebound tenderness.  The 
diagnoses were mucous colitis, mild, infestation with Entamoeba 
coli, probably asymptomatic and hypochlorhydria.

In a statement dated in April 1953, the Commanding Officer of the 
U.S.S. Tripoli indicated that the veteran had not been admitted 
to the sick list for any stomach condition on that ship during 
his stay of duty.  

In correspondence to the VA dated in April 1953, the service 
department indicated that the files of the U.S.S. Tripoli 
contained no record of treatment for an alleged stomach 
condition.

In an April 1953 rating action, service connection was denied for 
abdominal pains, a stomach condition, and chemical poisoning.  
The veteran was notified of this determination later in April 
1953 but did not submit a timely NOD.

The veteran was hospitalized by the VA beginning in April 1953.  
He stated that his illness began approximately one year earlier, 
while still in service. He had pain in the right lower quadrant 
of the abdomen.  The pains had shifted to various portions of the 
abdomen, including the left lower quadrant.  He also noted that 
there was a great deal of carbon tetrachloride on the ship and 
that when the crew worked below deck, they became very lethargic 
and drowsy.  The veteran related that after he was able to get on 
deck and get fresh air, he could breathe easier and felt better.  
An examination revealed that the lungs were normal.  There was 
slight tenderness high in the epigastric region and high in both 
upper quadrants, but the tenderness was mild.  No organs or 
masses were palpable.  A chest X-ray study was normal.  An upper 
gastrointestinal series revealed normal esophagus, stomach and 
duodenum.  There was some hypermotility of the gastrointestinal 
tract, of questionable significance.  It was indicated that he 
had mild abdominal pains on several occasions, but a cause could 
not be determined.  The diagnosis was no disease.  

In October 1990, the veteran submitted a claim for entitlement to 
a permanent and total rating for pension purposes, which appeared 
to be based on transient ischemic attacks, a stroke and a back 
disorder.  Submitted with this claim were reports of private 
medical treatment, principally for his back and cardiac 
disorders.  In a November 1988 letter, a private physician noted 
that the veteran had been involved in a series of work-related 
accidents in 1987.  In one accident, he fell and sustained 
abdominal injuries.  He was seen by a gastroenterologist in 1987 
who concluded that the veteran had some possible gastritis or 
reflux esophagitis perhaps related to aspirin he was taking for a 
non service connected back disorder. 

In November 1991, the veteran submitted a claim for entitlement 
to service connection for a hiatal hernia and residuals of carbon 
tetrachloride poisoning.  Service connection for these disorders 
was denied in a February 1992 rating action, and the veteran was 
informed of this action in a March 1992 letter.  

In an October 1994 letter, the sought to reopen his claim for 
service connection for hiatal hernia and residuals of exposure to 
carbon tetrachloride.  He reported that he had been hospitalized 
in service for chemical exposure, and that he had been treated 
since 1953 for a hiatal hernia.  

Submitted were reports of outpatient treatment at a VA facility.  
These records detail treatment for a number of disorders, to 
include sinusitis, rhinitis, and a kidney disorder.  However, 
there was no report of treatment for a hiatal hernia or residuals 
of chemical poisoning.   

Reports of treatment at a private facility show treatment for 
atherosclerosis and chest pain in June 1988.  No findings 
regarding a hiatal hernia or residuals of chemical poisoning were 
reported.  

By rating decision dated in October 1995, the RO concluded that 
new and material evidence had not been submitted, and the claims 
for service connection for hiatal hernia and residuals of 
exposure to carbon tetrachloride remained denied.  

In December 1996, additional service medical records were 
obtained from the service department.  These records essentially 
covered the veteran's second period of service, and are negative 
for complaints, findings or treatment for a hiatal hernia or 
residuals of chemical poisoning.  Associated with the service 
medical records were duplicates of the April 1953 statement from 
the commanding Officer of the U.S.S. Tripoli and the letter from 
the service department dated in April 1953.  In addition, there 
was an August 1962 letter from a private physician regarding the 
presence of asthma in the veteran.  The veteran had been treated 
for allergic bronchitis in December 1961 and had recovered.  

Received in April 1999 were copies of morning reports indicating 
that the veteran had been hospitalized at the St. Alban's 
Hospital from November 1951 to December 1951.  The records also 
indicate that the veteran was returned to duty from St. Alban's 
Hospital on two occasions in January 1952.  The purpose of these 
hospitalizations was not reported.  The dates of the earlier 
hospitalization were consistent with the report of 
hospitalization available for review at the time of the earlier 
RO determination.  At the end of this hospitalization, the 
treating physicians concluded that there had been no evidence of 
any adverse effect of the exposure to carbon tetrachloride.  In 
an April 1953 letter, also available at the time of the earlier 
RO determination, the 1951 hospitalization was reported, but no 
reference was made to hospitalization in January 1952.  

The veteran underwent an ultrasound and upper gastrointestinal 
(UGI) series at a VA facility in July 1997.  These tests showed a 
small hiatal hernia.  This was compared to a similar test 
performed at a private facility in 1987, and it was concluded 
that the hiatal hernia had not appreciably changed. 

The veteran presented testimony at a formal hearing in April 
1999.  He stated that he was first treated for a parasite 
condition in 1952, which was the start of the abdominal problems 
which later led to a hiatal hernia.  (Transcript, hereinafter T-
2).  He indicated that he had received treatment for that 
disorder since service.  (T-5).  With regard to the chemical 
poisoning, he noted that he was treated in service for this 
disorder, and has had infections since that time.  (T-7).  He 
further testified that the hiatal hernia was first present on X-
ray in 1987.  (T-12).  


Analysis

A timely filed NOD initiates appellate review of a decision by 
the RO.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 
(1998).  An NOD must be filed within one year from the date of 
mailing of notice of the determination by the RO.           38 
U.S.C. §  7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (1998).  
If an NOD is not filed within the prescribed one-year period, the 
determination on a claim by the RO shall become final and the 
claim will not thereafter be reopened or allowed.  38 U.S.C. 
§ 7105(c) (West 1991).

The RO denied the veteran's claim for service connection for 
hiatal hernia and residuals of exposure to carbon tetrachloride 
in a February 1992 rating decision.  The veteran was provided 
notice of the decision and his appellate rights.  He failed to 
file a timely appeal.  38 U.S.C.A. §§ 7105(a),(b)(1) (West 1991); 
38 C.F.R. §§ 20.200, 20.302(a) (1998).  Therefore, the rating 
decision became final when the veteran did not file a notice of 
disagreement within one year of the date he was notified of that 
unfavorable determination.  38 U.S.C.A. § 7105(c)(West 1991).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may 
not thereafter be reopened and allowed.  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that "[i]f new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, the [Board] shall reopen the claim and 
review the former disposition of the claim."  Therefore, once a 
RO decision becomes final under section 7105(c), absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step analysis.  
Winters v. West, 12 Vet. App. 203 (1999) (explaining the holding 
in Elkins v. West, 12 Vet. App. 209 (1999)).  First, the Board 
must determine whether the veteran has submitted new and material 
evidence under 38 C.F.R. § 3.156(a).  If the Board determines 
that the submitted evidence is not new and material, then the 
claim cannot be reopened.  Second, if new and material evidence 
has been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of record 
in support of the claim, presuming the credibility, see Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim as reopened 
(and as distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits of 
the claim but only after ensuring that the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  Winters and 
Elkins, both supra; see also Manio v. Derwinski, 1 Vet. App. 140, 
145-46 (1991).

In this regard, the veteran's claim was denied by the RO in 1992 
on the basis that there was no evidence of a hiatal hernia in 
service.  The Board notes that there was no evidence of hiatal 
hernia shown at any time following the veteran's separation from 
service.  The additional evidence includes reports of outpatient 
treatment and testing at a VA facility, additional service 
medical records, copies of morning reports, and testimony at a 
formal hearing.  The Board notes that an upper gastrointestinal 
series in July 1997 revealed the presence of a hiatal hernia.  It 
was indicated at that time that a similar test at a private 
facility in 1987 had also shown a hiatal hernia.  Clearly, such 
evidence is new in that it was not previously of record.  In 
addition, it obviously bears directly and substantially on the 
question before the Board, that is, whether the veteran has a 
hiatal hernia.  The Board finds that this evidence is of such 
significance that it must be considered to fairly adjudicate the 
claim.  Accordingly, the Board concludes that the additional 
evidence of record is new and material, warranting reopening of 
the claim for service connection for hiatal hernia.  

Service connection may be granted for disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).

Since the Board has determined that the evidence submitted with 
respect to the attempt to reopen the claim for service connection 
for a hiatal hernia is new and material, the next question which 
must be resolved is whether the claim is well grounded.  See 
Elkins, 12 Vet. App. 209.  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and of 
a nexus between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498 
(1995).

In this case, the service medical records are negative for 
complaints or findings of a hiatal hernia.  The evidence of 
record establishes that a hiatal hernia was first shown many 
years after the veteran's discharge from service.  The veteran 
argues that his abdominal complaints in service represented the 
onset of the hiatal hernia first shown many years after service.  
The only evidence in support of the veteran's claim that it is 
related to service consists of his own statements.  The Court has 
held that if the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, his lay 
assertions to the effect that he has a hiatal hernia which is 
related to service are neither competent nor probative of the 
issue in question.  Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and, therefore, those opinions do not even 
serve as a basis for a well-grounded claim.  In this case, there 
is no competent medical evidence linking the hiatal hernia which 
was first documented many years after the veteran's discharge 
from service to his period of service.  

An additional question which must be addressed by the Board is 
whether a remand is required in light of the revised standards 
concerning the reopening of claims recently promulgated by the 
Court.  See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998); 
Fossie v. Brown, 12 Vet. App. 1 (1998); Winters, 12 Vet. App. 203 
(1999); and Elkins, 12 Vet. App. 209 (1999).  When the Board 
addresses in its decision a question that has not been addressed 
by the RO, it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In this regard, the Board notes that in Vargas-Gonzalez v. West, 
12 Vet. App. 321 (1991), the Court concluded that a remand would 
not be necessary in very similar circumstances because the 
underlying claim in was not well grounded.  Similarly, in this 
case, given the absence of evidence linking a hiatal hernia to 
service, a remand is inappropriate.  The Board further observes 
that the regulation in question, 38 C.F.R. § 3.156, has not 
changed and the veteran has been accorded ample opportunity to 
present evidence and argument pertaining thereto.  Accordingly, 
the Board concludes that the reasons for remand discussed in 
Bernard are inapplicable to this claim.

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed to 
complete his application for benefits.  This obligation depends 
upon the particular facts of the case and the extent to which VA 
has advised the claimant of the evidence necessary to be 
submitted in connection with his claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  In Graves v. Brown, 8 Vet. App. 522 
(1996), the Court extended the Robinette analysis to situations, 
such as in this case, where new and material evidence is needed 
to complete an application for VA benefits. The Court in Graves 
held that:

...when a veteran has made an application to 
reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] § 
5103 to inform the veteran of the evidence 
that is "necessary to complete the 
application."  Graves, 8 Vet. App at 525.

The Board views its foregoing discussion as sufficient to inform 
the veteran of the elements necessary to complete his application 
to reopen the claim as to the issue of entitlement to service 
connection for hiatal hernia.  In essence, what is required is 
competent medical evidence which links the currently claimed 
disabilities to the veteran's service or any incident thereof.

The Board must then consider if the veteran has submitted new and 
material evidence to reopen a claim for residuals of chemical 
exposure.  Service connection for this disorder was initially 
denied in an April 1953 rating action, which became final when 
the veteran did not submit a timely NOD.  Service connection was 
again denied in the February 1992 rating action that also denied 
service connection for a hiatal hernia. 

The reports of both VA and private outpatient treatment do not 
detail any symptomatology consistent with residuals of chemical 
exposure.  The Board has considered the testimony offered by the 
veteran at his formal hearing.  The veteran, who is not a medical 
professional, is competent to report on such matters as exposure 
to chemicals.  This testimony is confirmed by service medical 
records available at the time of the earlier determination.  
However, he is not qualified to comment on medical questions, 
such as the presence of residuals from such exposure.  See 
Grottveit and Espiritu.   This is particularly true when there is 
no medical evidence demonstrating the current presence of such 
residuals.  In Moray v. Brown, 5 Vet. App. 211, the Court noted 
that lay persons are not competent to offer medical opinions and, 
therefore, those opinions do not even serve as a basis on which 
to reopen a claim for service connection. 

Hence, the Board must find that this evidence, while not 
previously considered, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  As 
the evidence accordingly is not new and material, the prior RO 
determination must remain final.  





ORDER

New and material evidence has been submitted to reopen a claim of 
entitlement to service connection for hiatal hernia.

Service connection for hiatal hernia is denied.

Since new and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for residuals of 
carbon tetrachloride poisoning, the appeal is denied.  



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

